DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2017/068575 07/27/2017
FOREIGN APPLICATIONS
INDIA 201641025669 07/27/2016
	This office action is in response to Applicant’s amendment submitted September 13, 2021.  Claims 1-26, 30-31, and 33-34 are pending.
The objection to claims 15 and 34 is withdrawn in view of Applicant’s amendment.
Applicant’s amendment is sufficient to overcome the rejection of claims 11-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
The rejection of claim(s) 33 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma is withdrawn.  The rejection was intended to be an obviousness rejection, but was mistakenly written as an anticipation rejection.  Applicant’s amendment to remove –CH2O- from claim 33 overcomes the intended obviousness rejection.
	The following new rejection was necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is drawn to manufacturing “the compound of formula (II) a compound of formula (VII).”  It is unclear which compound is being manufactured.

	The following rejections are maintained.  Applicant did not yet address these rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20-22 of copending Application No. 16/320,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims formula (XII) in 4c and R2c together form the same groups recited in instant claim 1.  Claim 13 in the reference application also recites an oligonucleotide (XIII) wherein R4a and R2a together form the same groups recited in instant claim 1.

    PNG
    media_image1.png
    226
    268
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    514
    345
    media_image2.png
    Greyscale

The reference application also discloses that R5 is diisopropylamino, Nu is adenine, thymine, uracil, guanine, or cytosine (claims 21-22).  The hydroxyl protecting group or thiohydroxyl protecting group is bis-(4-methoxy-phenyl)-phenyl-methyl (claim 20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 13 and 20-22 of copending Application No. 16/320,918 in view of Iyer 
The reference application teaches that Nu can be adenine, thymine, uracil, guanine, or cytosine, but does not claim wherein Nu contains a protected amino group.
Iyer teaches protecting groups for nucleoside bases, which includes benzoyl (page 2.1.8, Figure 2.1.7).  In order to achieve high efficiency in coupling reactions, it is necessary to use appropriate protecting groups.  See page 2.1.1, first paragraph.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare the compounds of the reference application wherein the amino group of the nucleoside base is protected.  Iyer teaches that protection is necessary to achieve high efficiency, and the benzoyl group is one protecting group which can be employed.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	Claims 1-10, 17, and 33 are rejected.  Claims 11-16, 20-21, 23-26, 30-31 are allowed.  Claims 18-19, 22, and 34 are objected to as depending from a rejected base claim.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAYLA D BERRY/Primary Examiner, Art Unit 1623